DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 21 December 2021 has been entered.  Claims 27-29 are new.  Claims 1-14 and 25-29 are pending examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-14 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Perez Martinez et al. (US 2008/0063752) as evidenced by Perry et al. (“Harvesting and Storing Your Home Orchard’s Nut Crop: Almonds, Walnuts, Pecans, Pistachios, and Chestnuts” –University of California, Division of Agriculture and Natural Resources, Publication 8005, 1998, p. 1-9) and NutritionValue.Org (“Nuts, almonds” - https://www.nutritionvalue.org/Nuts%2C_almonds_nutritional_value.html, 2020, downloaded 5 May 2020).
Regarding claims 1-5, 7, 8, 1, 13 and 27-29, Perez Martinez et al. disclose a process of making a fermented food product (i.e. cream cheese substitute) comprising the steps of:  (a) obtaining shelled and peeled almonds; (b) coarse grinding the almonds (i.e. mass of comminuted nuts without the addition of water, salt, sugar, emulsifier or thickeners); (c) adding water wherein the concentration of almonds is 100 g/L (i.e. proportion by weight of dry mass of the pumpable mass ˂ 80%)); (c) adding sugar, acacia gum, xanthan gum and I-carragenate to obtain a coarse grind mixture; (d) fine mincing the coarse grind mixture in a colloidal mill until the product has a milk appearance; (e) homogenizing the finely minced mixture; (f) pasteurizing (i.e. heating) the homogenized mixture for more than 6 minutes at 95ºC to obtain a mixture having reduced microbial count; (g) fermenting the pasteurized mixture with St. Salivarius subsp thermophiles to obtain a fermented food product that is in the range of 4.4 to 4.6 and a desired viscosity ([0017]-[0023], [0032]-[0041]/Example 1).  Here, fermenting with St. Salivarius subsp thermophiles is considered a pH adjustment step (to obtain a pH less than 4.6-[0021], Fig 2/[0029]).  

While Perez Martinez et al. disclose heating after the mechanical processing, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP §2144.04).
Here, as evidenced by NutritionValue.Org, almonds are known to have a fat content of 50% by weight (Nutrition Facts).  Therefore, Perez Martinez et al. disclose a product (i.e. Example 1) wherein the fat content would be about 28.5% by dry weight (see paragraph [0039] wherein the composition comprises almonds, cane sugar, acacia gum, xanthan gum and I-carragenate).  However, given Perez Martinez et al. disclose that oil can be added prior to the fine grinding to obtain a product with desired physico-chemical, nutritional and sensorial characteristics ([0016]-[0017]), it would have been obvious to one of ordinary skill in the art prior the effective filing date of the present application to have added oil to the ground almonds of Perez Martinez et al. to obtain a product having a fat content in the range of 50 to 75% by dry weight and desired sensorial characteristics.  For example, if 125 g of oil were added to the product of Example 1, paragraph [0039], the fat content of the fermented food product would be 58% by dry weight.  
	Regarding total water content, using Example 1, paragraph [0039], at the most, the product of Perez Martinez et al. would comprise 82.5% water.  If modified by adding oil, for example 125 g of oil per 1000L, the final product would comprise 70% water.  In this example, 
Moreover, while Perez Martinez et al. disclose a product having a consistency similar to that of traditional yoghurt with viscosity values as high as 250 mPas/sec ([0023]).  Perez Martinez et al. disclose viscosity can be adjusted by means of the appropriate additives ([0023]).   Perez Martinez et al. also disclose fatty acid, oils can be added prior to the fine grinding ([0017]).  Perez Martinez et al. disclose that additives (e.g. oil) are added in order to obtain product possessing very diverse physico-chemical, nutritional and sensorial characteristics ([0016]-[0017]).   Therefore, the person of ordinary skill in the art prior to the effective filing date of the present application, would have been motivated to adjust the additives, including oil, to obtain a fermented product (non-dairy) having a firmer texture than yogurt, similar to soft cheeses, including cream cheese where in the cheese exhibits a firmness value in the claimed range of 0.2 N to 7.0 N.  
  	Given the disclosure of Perez Martinez et al. discloses a process substantially similar to that presently claimed, intrinsically the fermented food product would display the (a) claimed particle size distribution in undisrupted and partially disrupted states; (b) claimed rise in viscosity due to heating and mincing/homogenizing (i.e. mechanical processing) and (c) claimed color; 
Regarding claim 6, Perez Martinez et al. disclose all of the claim limitations as set forth above.   Perez Martinez et al. disclose wherein the mechanical processing includes homogenization (i.e. one stage homogenization) at a pressure of 300 kg/cm2 (i.e. about 294 bar)([0040]).
claim 9, Perez Martinez et al. disclose all of the claim limitations as set forth above.  Perez Martinez et al. wherein the pasteurization (i.e. heating) is carried out in a heat exchanger (i.e. cooking mixer).  
Regarding claim 10, Perez Martinez et al. disclose all of the claim limitations as set forth above.  Given Perez Martinez et al. disclose adding oil (see rejection of claims 1 and 8 set forth above), since oil does not need to be warmed to be present in liquid form, the limitations of claim 10 are considered satisfied.
Regarding claims 12 and 25, Perez Martinez et al. disclose all of the claim limitations as set forth above.  As evidenced by University of California, drying is part of the harvesting process (p.2/Almonds).  Given Perez Martinez et al. disclose almonds, that were necessarily harvested, intrinsically the almonds would have been dried and display a water content of less than 4% by weight.  Moreover, any course grind, i.e. pasty mass, would exhibit the same water content because no water or other ingredient is added in the process of grinding. 
Regarding claim 14, Perez Martinez et al. disclose all of the claim limitations as set forth above.  While Perez Martinez et al. is silent with respect to salt, salt is a very old and well-known ingredient used in a variety of food products to contribute flavor and as a preservative.   Absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to add a salt, such as sodium chloride, to the fermented food product of Perez Martinez et al. to impart a particular flavor.
Regarding claim 26, Perez Martinez et al. disclose all of the claim limitations as set forth above.  Perez Martinez et al. disclose wherein oil can be added to the fine milled product before homogenization (extraction (or addition) of fatty acids and oils – [0017]).  While Perez Martinez disclose adding oil after fine milling, selection of any order of performing process steps or 
Note, given Perez Martinez et al. disclose almonds, that were necessarily harvested, intrinsically the almonds would have been dried and display a water content of less than 4% by weight (encompassing a moisture content of less than 2% by weight) and any course grind, i.e. pasty mass, would exhibit the same water content because no water or other ingredient is added in the process of grinding. 
Response to Arguments
Applicants’ arguments filed 21 December 2021 have been fully considered but they are not persuasive.
Applicants submit “there is no indication as to where the 125 g of oil addition comes from.”  Applicants explain that it is not a number disclosed by Perez Martinez or any other art of record.  Applicants submit that paragraph [0016] of Perez Martinez only discloses that products and additives can be added to achieve the desired properties and that oil is not explicitly mentioned.  Applicants submit that in “paragraph [0017] of Perez Martinez, there is mentioned quasi-incidentally, as parenthesis expression, the besides a reduction or alternatively fatty acids and oil can be added, follow by homogenization.”  Applicants find “a substitution of the almond oil with another oil is possible, but in no case the original fat content is to be exceeded.”
Here, the Examiner uses a value of 125 g. to show one value for an addition that would produce a product having the claimed fat content on a dry basis.  A reference may be relied upon for all that it would have reasonably suggest to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP §2123 I).  Perez Martinez clearly disclose substances and 
While Perez Martinez et al. disclose a product having a consistency similar to that of traditional yoghurt with viscosity values as high as 250 mPas/sec and disclose viscosity can be adjusted by means of the appropriate additives ([0023]).   The person of ordinary skill in the art prior to the effective filing date of the present application, would have been motivated to adjust the additives, including oil, to obtain a fermented product (non-dairy) having a firmer texture than yogurt, similar to soft cheeses, including cream cheese where in the cheese exhibits a firmness value in the claimed range of 0.2 N to 7.0 N.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759